1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9                                                         Case No.: 3:18-cv-02796-GPC-MDD
     EARL CHILDS,
10
     CDCR #F-14068,                                       ORDER DISMISSING CIVIL
11                                       Plaintiff,       ACTION WITHOUT PREJUDICE
                                                          FOR FAILING TO PAY
12                        vs.                             FILING FEE REQUIRED
13                                                        BY 28 U.S.C. § 1914(a) AND/OR
     D. PARAMO; CARIE COREL; LT. P.
                                                          FAILING TO MOVE TO PROCEED
14   COVELLO; JESSE JUAREZ; E. FRIJAS;
                                                          IN FORMA PAUPERIS
     L. GARNICA; V. SOSA; C. ODELL;
15                                                        PURSUANT TO
     LADONNA MUNOZ; M. VOONG; S.
                                                          28 U.S.C. § 1915(a)
16   GATES; UDDIN MESKATH
17                                    Defendants.
18
19
20         Earl Childs (“Plaintiff”), proceeding pro se and while housed at the Kern Valley
21   State Prison has filed a civil rights action. See Compl., ECF No. 1.
22   I.    Failure to Pay Filing Fee or Request IFP Status
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25
26
27

                                                      1
                                                                                3:18-cv-02796-GPC-MDD
1    $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
5    even if he is granted leave to commence his suit IFP, he remains obligated to pay the
6    entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
7    2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
8    & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9                   Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he filed a properly supported Motion to Proceed IFP
11   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
12   § 1914(a); Andrews, 493 F.3d at 1051.
13   II.             Conclusion and Order
14                  Accordingly, the Court:
15                  (1)             DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18                  (2)             GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
19   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
20   and file a Motion to Proceed IFP.
21                  The Court further DIRECTS the Clerk of the Court to provide Plaintiff with the
22   Court’s approved form “Motion and Declaration in Support of Motion to Proceed In
23   Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
24                                                                    

25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
27   not apply to persons granted leave to proceed IFP. Id.

                                                                         2
                                                                                             3:18-cv-02796-GPC-MDD
1    and submit the enclosed Motion to Proceed IFP within 30 days, this action will remain
2    dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s
3    fee requirements.
4          IT IS SO ORDERED.
5    Dated: December 14, 2018
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  3
                                                                            3:18-cv-02796-GPC-MDD
